 


110  H R. 2512 IH: Reducing Coverage Gaps for Kids Act of 2007
U.S. Senate
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
 H. R. 2512 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Al Green of Texas (for himself, Mr. Ellison, Mr. Wynn, Mr. Butterfield, Mr. Davis of Alabama, Mr. Towns, Mr. Meeks of New York, Mr. Bishop of Georgia, Mr. Scott of Georgia, Mr. Gene Green of Texas, Mr. Thompson of Mississippi, Mr. Cleaver, Ms. Corrine Brown of Florida, Mr. Johnson of Georgia, Mr. Perlmutter, Ms. Hirono, Ms. Eddie Bernice Johnson of Texas, Mr. Honda, Mr. Faleomavaega, Ms. Watson, Mr. Scott of Virginia, Mr. Payne, Mr. Clay, Ms. Jackson-Lee of Texas, and Mr. Fattah) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend titles XIX and XXI of the Social Security Act to prohibit States from requiring eligibility determinations for children for benefits under the Medicaid Program and the State Children’s Health Insurance Program (SCHIP) more frequently than once every year. 
 
 
1.Short titleThis Act may be cited as the Reducing Coverage Gaps for Kids Act of 2007. 
2.Prohibiting States from requiring Medicaid or SCHIP eligibility determinations of children more frequently than annually 
(a)MedicaidSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— 
(1)in paragraph (69), by striking and at the end; 
(2)in paragraph (70), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (70) the following new paragraph: 
 
(71)provide that eligibility of an individual under 19 years of age under this title (including under a waiver approved under section 1115) shall be effective for a 12-month period (or, if earlier, until the date the individual would no longer be eligible for medical assistance under this title based on age) without requirement to determine eligibility before the end of such period, except that a State may require such an individual to notify the State of changes in income or other circumstances during such a 12-month period and may redetermine such individual’s eligibility based on such changes.. 
(b)SCHIPSection 2102(b)(2) of such Act (42 U.S.C. 1397bb(b)(2)) is amended by adding at the end the following: Such methods shall provide that eligibility of a targeted low-income child shall be effective for a 12-month period (or, if earlier, until the date the child would no longer be eligible based on age) without requirement to determine eligibility before the end of such period. The previous sentence shall not be construed as preventing a State from requiring a targeted low-income child to notify the State of changes in income or other circumstances during such a 12-month period and as preventing a State from redetermining such child’s eligibility based on such changes..  
(c)Effective dateThe amendments made by this section shall apply to States with respect to eligibility determinations for periods beginning on or after January 1, 2008. 
 
